Citation Nr: 0832745	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include shortness of breath.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1965 to 
May 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to a compensable initial evaluation 
for bilateral hearing loss is addressed in the remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that a respiratory 
disorder, to include shortness of breath, is not related to 
active service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a respiratory disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a March 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of this 
claim informing him that a disability rating and an effective 
date would be assigned should the claim of service connection 
be granted, the veteran has not been prejudiced; the 
veteran's claim for entitlement to service connection for a 
respiratory disorder is denied thus rendering moot any 
defects in the notice as to the assigned disability rating or 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records and VA medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Although VA is required to provide a medical 
examination when such an examination is necessary to make a 
decision on a claim, none was provided nor required in this 
case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed 
further below, the evidence of record does not establish a 
current disability.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service treatment records, to include service 
entrance and discharge examinations, are silent for any 
respiratory complaints, treatment, or diagnosis.

In April 2003, November 2003, and September 2005 VA medical 
records, the veteran denied chest pain and shortness of 
breath.

In his February 2006 substantive appeal, the veteran reported 
that he had asbestos exposure during service.

The Board finds that the evidence of record does not support 
a finding of service connection for a respiratory disorder, 
to include shortness of breath.  First, the evidence of 
record does not contain a diagnosis of any respiratory 
disorder, to include shortness of breath.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation); see also McClain v. 
Nicholson, 21 Vet. App. 319, 312 (2007) (there is a current 
disability for VA purposes when a claimant has a disability 
at the time a claim is filed or during the pendency of that 
claim).  The veteran is competent to report asbestos exposure 
during service.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within 
the realm of his personal knowledge).  But asbestos exposure 
alone, without any resulting disorder does not warrant 
service connection.  Degmetich, 104 F.3d at 1333.  Moreover, 
shortness of breath is a symptom and without an underlying 
diagnosis of a respiratory disorder, service connection 
cannot be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (holding that a symptom, such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
Accordingly, service connection for a respiratory disorder, 
to include shortness of breath, is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder, to include 
shortness of breath, is denied.


REMAND

With respect to the claim of entitlement to an initial 
compensable evaluation for bilateral hearing loss, the appeal 
must be remanded for an examination.  VA's duty to assist 
includes providing a new medical examination when a veteran 
asserts or provides evidence that a disability has worsened 
and the available evidence is too old for an adequate 
evaluation of the current condition.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. 
§ 3.326(a) (2007).  The most recent VA audiological 
examination was in March 2005.  In the September 2008 
informal hearing presentation, the veteran's representative 
noted that the veteran's hearing had deteriorated since the 
last examination.  Accordingly, the RO must provide the 
veteran with an audiological examination. 



Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran a VA 
audiological evaluation that addresses 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The report must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


